Citation Nr: 0408765	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ear 
disorder, claimed as hearing loss, and if so, whether 
entitlement to service connection is warranted.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had a period of active service from September 
1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which declined to reopen a claim of 
entitlement to service connection for hearing loss in the 
left ear.  The veteran has withdrawn his request for a  
hearing before a Member of the Board.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2003).

The Board observes that the RO also considered the veteran's 
entitlement to service connection for disability of the right 
ear.  In his substantive appeal, however, the veteran 
clarified that he was pursuing an appeal with respect to the 
left ear only.  He has not since indicated any intent to 
pursue an appeal with respect to his right.  Accordingly, 
that matter is not on appeal and will not be discussed any 
further herein.  38 C.F.R. §§ 20,200, 20.202, 20.204 (2003).

As to the issue currently on appeal, herein the Board reopens 
the claim of entitlement to service connection for a left ear 
disability.  The merits of that claim are being remanded to 
the RO via the Appeals Management Center in Washington, D.C., 
for the completion of additional development prior to any 
further review on appeal.  VA will notify the veteran if any 
action is required on his part. 


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a left ear disorder in November 1995 and the 
veteran did not appeal this decision.

2.  Evidence associated with the claims folder since the 
November 1995 RO determination is neither cumulative nor 
redundant of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence associated with the claims folder since the November 
1995 RO determination is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a left ear disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), became 
law during the pendency of the veteran's claim.  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  These 
provisions also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a left ear disorder, 
claimed as hearing loss, a determination entirely favorable 
to the appellant.  As such, the Board finds that no further 
action is required to comply with the VCAA and the 
implementing regulations regarding the application to reopen 
the claim.  The Board defers addressing the merits of the 
claim, however, pending further development as set out in the 
REMAND following the decision herein.

First, the Board observes that there has recently been a 
regulatory change regarding VA's definition of what 
constitutes "new and material evidence."  This change, 
however, applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
45,630 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2003)].  Because the record indicates that the veteran filed 
his request to reopen his claim before that date (in March 
2001), this regulatory change is not applicable here.  
Accordingly, the Board will analyze this request to reopen 
under the former criteria for the consideration of "new and 
material evidence."

The veteran's claim of entitlement to service connection for 
a left ear disorder, claimed as hearing loss, was originally 
reviewed by the RO and denied in a November 1995 
determination.  As the veteran did not appeal the RO's 
decision, it became final.  See 38 U.S.C.A. § 7105(c) (1964); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2003)].  At the time 
of the November 1995 decision, there was no competent 
evidence of any left ear symptoms or treatment for left ear 
complaints from the time of the veteran's departure from 
service in September 1955 until VA records showing treatment 
for the left ear beginning in the early 1990's.  

In March 2001, the veteran requested that his claim for 
service connection for a left ear disorder, claimed as 
hearing loss, be reopened.  In support of his claim, the 
claims folder contains the veteran's VA treatment records 
from the VA Medical Center in Huntington, West Virginia, for 
a variety of medical problems, dated from approximately 
January 1998 to December 2001.  

Included in the above-cited reports is a June 2001 
audiological evaluation report, and a July 2001 report from 
an ear, nose and throat consultation.  The June 2001 report 
includes findings of left ear sensorineural hearing loss, 
with small conductive components.  The July 2001 report 
includes the veteran's report of continued left ear 
infections after his discharge from service, and of left 
mastoid surgery conducted at the VA Medical Center in 
Detroit, Michigan, for removal of a large cyst, occurring in 
the mid-1970's.  This report also records a diagnosis of a 
current residual left ear minimal conductive component, noted 
to probably be accounted for by tympanosclerosis.

In December 2001, the veteran submitted a statement averring 
that while in service, he had to be around deck guns when 
they were firing.  He opined that these very loud reports 
damaged his ears, especially his left ear.  In his February 
2003 notice of disagreement, the veteran asserted that his 
1953 in-service hospitalization for the treatment of a severe 
left mastoid infection was one of the causes of his current 
left ear hearing loss (in addition to his exposure to the 
firing of deck guns in service).  In his April 2003 
substantive appeal to the Board, the veteran reiterated his 
belief that his current left ear hearing loss was related to 
the scarring of his eardrum, as caused by his 1953 severe 
left mastoid infection.  He also reported that many of his 
past VA physicians had commented on this scarring as well. 

The Board finds that the July 2001 VA treatment record, 
noting the veteran's statements that he had experienced left 
ear infections for many years immediately following service, 
and that he then underwent surgery on this ear in the mid-
1970's, is both new and material.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  This type of evidence is 
new in that it was not available at the time of the RO's 
November 1995 decision in this matter.  The Board is also of 
the opinion that the information contained in this record is 
material to the claim in that it supports a finding of a 
continuity of left ear symptomatology after the veteran's 
departure from service, particularly when considered in 
conjunction with the additional statements made by the 
veteran in support of his claim.  See Fortuck v. Principi, 
17 Vet. App. 173 (2003) (vacating and remanding a claim to 
the Board for re-evaluation of whether a mother's statement 
concerning her observations of a veteran's mental status 
immediately after discharge was new and material evidence 
that the veteran had exhibited schizophrenia either during 
service or within a year after service in accordance with 
38 C.F.R. § 3.307 (2003)).  Notably, the veteran is to be 
deemed competent to report the existence of ear symptoms 
during and subsequent to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board therefore holds that the July 2001 VA treatment 
record and the veteran's additional statements are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  As such, the veteran's claim 
for entitlement to service connection for a left ear 
disorder, claimed as hearing loss, must be reopened for full 
review.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left ear disorder, 
claimed as hearing loss, is reopened; to this extent only, 
the appeal is allowed.


REMAND

Having been reopened herein above, the Board finds that the 
veteran's claim of entitlement to service connection for a 
left ear disorder, claimed as hearing loss, must be remanded 
for the completion of additional development, as well as the 
RO's review of this matter on its merits, prior to any 
appellate review.

As noted, the veteran reported at a July 2001 VA ear, nose 
and throat consultation that he continued to have left ear 
infections after his departure from active service, at least 
until the time he underwent a left mastoid surgery at the VA 
Medical Center in Detroit, Michigan, in the mid-1970's, where 
he apparently had a large cyst removed from his left ear.  
Any outstanding VA treatment records, particularly those 
dated shortly after service, are important for a complete 
review of the merits of this claim and should be obtained on 
remand.

The Board also recognizes that the evidence of record 
documents the veteran's in-service ear problems, his 
complaint as to continued ear problems at the time of service 
discharge, and his continued report of left ear infections in 
the years immediately following his departure from service.  
In light of the medical evidence showing current left ear 
hearing problems, to include those attributed to possible 
tympanosclerosis, the Board finds that the veteran should be 
afforded a new VA audiological examination at this time to 
ascertain the nature and etiology of any currently diagnosed 
left ear disorder, to include hearing loss. 

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be reviewed 
in order to ensure that all notification 
and development action required by the 
VCAA and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.

2.  The veteran should be contacted and 
requested to provide any additional 
identifying information in his possession 
with regard to the details of any VA 
treatment for left ear infections or 
other such left ear problems shortly 
after active service, most notably 
concerning an apparent left mastoid 
surgery performed at a VA Medical Center 
in Detroit, Michigan, in the mid-1970's, 
for removal of a left ear cyst.  
Thereafter, all necessary attempts should 
be undertaken to retrieve any 
outstanding, appropriately identified, 
and available records of VA treatment 
and/or surgery for the veteran's left 
ear.  

3.  After the development requested in 
paragraphs one and two has been completed 
to the extent possible, the veteran 
should be afforded a VA audiological 
examination in order to determine the 
nature and etiology of any current left 
ear disorder, to include hearing 
impairment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should identify any current left 
ear defects and/or disorders, and report 
current findings of sensorineural hearing 
loss, including any conductive 
components.  The examiner should report 
hearing loss thresholds in decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, as 
well as speech recognition percentages 
using the Maryland CNC scale.  The 
examiner should also report the average 
threshold loss at 1000, 2000, 3000 and 
4000 Hertz.  The examiner is requested to 
provide an opinion as to the etiology of 
each identified left ear disorder, 
specifically stating whether it is more 
likely than not or less likely than not 
related to active service, to include any 
reported in-service noise exposure or any 
in-service treatment for left ear 
complaints.  All examination findings, 
together with the complete rationale for 
all opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report.

4.  When all of the development requested 
above has been completed to the extent 
possible, the claim for service 
connection for a left ear disorder, 
claimed as hearing loss, should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative, 
if any, should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond to that determination. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



